         Case 4:20-cv-05640-YGR Document 603 Filed 05/06/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                          BENCH TRIAL CIVIL MINUTES

 Date: 5/6/2021                 Time: 8:00AM              Judge: YVONNE
                                                          GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR       Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:15AM; 10:39AM-12:36PM; 1:15PM-3:21PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                        Court Reporter: DIANE SKILLMAN
                                                    AND PAM HEBEL

BENCH TRIAL BEGAN: 5/3/2021
                                        PROCEEDINGS
Case called. Discussion with counsel.
Plaintiff Epic attorney Brent Byars calls Witness Thomas Ko for Direct. Defendant Apple
attorney Jay Srinivasan Cross of Witness Ko. Discussion with counsel.
Plaintiff Epic attorney Katherine Forrest calls witness Matthew Fischer for Direct. RECESS.
Plaintiff Epic attorney Forrest resumes direct of witness Fischer. Defendant Apple attorney
Srinivasan Cross of witness Fischer. Redirect. RECESS. Resume Redirect of Fischer. Witness
Excused. Plaintiff Epic attorney Lauren Miskowitz calls witness Trystan Kosmynka for
Direct. Witness excused for the day. Discussion with counsel.
RECESS for the day.
Further Bench Trial Friday, May 7, 2021 at 8:00 AM.

EXHIBITS ADMITTED IN EVIDENCE:

Plaintiff:
006
0052
0060
0061
0072
0112
0827
0854

PX 6
PX56
PX 57
CONTINUED ON PAGE TWO>>>>>>>
         Case 4:20-cv-05640-YGR Document 603 Filed 05/06/21 Page 2 of 4




                                   PAGE TWO
                            BENCH TRIAL CIVIL MINUTES

 Date: 5/6/2021               Time: 8:00AM               Judge: YVONNE
                                                         GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR     Case Name: Epic Games Inc. v. Apple Inc.

EXHIBITS ADMITTED IN EVIDENCE:

PX 58
PX 59
PX 63
PX 64
PX 66

PX 146
PX 174
PX 197
PX 198

PX 257

PX 300
PX 301
PX 305
PX 314

PX 413
PX 422
PX 452

PX 858

PX 2052
PX 2062

PX 2173
PX 2190
PX 2197

PX 2284

PX 2451 – provisionally admitted

CONTINUED ON PAGE THREE>>>>>
         Case 4:20-cv-05640-YGR Document 603 Filed 05/06/21 Page 3 of 4




                                   PAGE THREE
                            BENCH TRIAL CIVIL MINUTES

 Date: 5/6/2021               Time: 8:00AM               Judge: YVONNE
                                                         GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR     Case Name: Epic Games Inc. v. Apple Inc.



EXHIBITS ADMITTED IN EVIDENCE:

Plaintiff:
PX 2951
PX 2952
PX 2953



Defendant:


DX 4373
DX 4496
DX 3472
DX 4178
DX 3422
      Case 4:20-cv-05640-YGR Document 603 Filed 05/06/21 Page 4 of 4




PAGE TWO
                           BENCH TRIAL CIVIL MINUTES

Date: 5/5/2021               Time: 8:00AM              Judge: YVONNE
                                                       GONZALEZ ROGERS
Case No.: 20-cv-5640-YGR     Case Name: Epic Games v. Apple Inc.
